MEMORANDUM **
Eduardo Manuel Marquez appeals from his guilty-plea conviction and 180-month sentence for possession of methamphetamine with intent to distribute, use or carrying of a firearm during a drug trafficking crime and being a felon in possession of a firearm, in violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 924(a), and 18 U.S.C. § 922(g)(1), respectively.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Marquez has filed a brief stating that she finds no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.
This matter is REMANDED to the district court with directions to correct the judgment of conviction, so that any references to count numbers conform to the first superceding information. See Fed. R.Crim.P. 36.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.